DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/113,540
This Office Action is responsive to the amended claims of March 10, 2021.
Original claims 15-20 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/113,540, filed 12/07/2020, as a division of 16/126,323, filed 09/10/2018, now U.S. Patent #:  10,858,325 and having 1 RCE-type filing therein.  Application 16/126,323 is a continuation of 14/949,489, filed 11/23/2015, now U.S. Patent #:  10,071,969.  Application 14/949,489 is a continuation of 13/834,106, filed 03/15/2013, now U.S. Patent #:  9,193,691.  Application 13/834,106 Claims Priority from U.S. Provisional Application 61/639,536, filed 04/27/2012.
The effective filing date is November 23, 2015, as the grandparent 14/949,489 supports the instant claims as filed.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Remarks of February 28, 2022.
The Examiner has reviewed the Remarks of 02/28/2022.
Terminal Disclaimer
The Terminal Disclaimer filed February 28, 2022 was approved on March 1, 2022.  Therefore, the non-statutory double patent rejection (see paragraphs 7-8 of previous Office Action) against grandparent U.S. 10,071,969 B2 is withdrawn.  The U.S. 10,071,969 cannot be a statutory double patent reference against the instant application.
Conclusion
Claims 15-20 are allowable as written for the rationale stated within paragraphs 10-16 of the Non-Final Office Action of 11/26/2021.
A prior art search was conducted using Registry, Casreact, and HCaplus databases of STN but did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625